BLACKROCK LONG-HORIZON EQUITY FUND (the “Fund”) Supplement dated November 24, 2014 to the Summary Prospectus dated February 28, 2014 Effective immediately, the following changes are made to the Fund’s Summary Prospectus: The section in the Summary Prospectus captioned “Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Manager of Name the Fund Since Title Gary Clarke 2014 Managing Director of BlackRock, Inc. Teun Draaisma 2014 Managing Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference. SPRO-LHE-1114SUP
